Citation Nr: 0834637	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to coronary artery disease, to include as 
secondary to posttraumatic stress disorder (PTSD).

2.	Entitlement to an initial evaluation in excess of 50 
percent disabling for PTSD.

3.	Entitlement to total rating for compensation purposed 
based on individual unemployability (TDIU) due to service 
connected disorders.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2004 rating 
decisions of the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for coronary artery disease, granted 
service connection for PTSD with 10 percent evaluation, 
effective August 29, 2003, and denied service connection for 
coronary artery disease and the claim for a TDIU, 
respectively.  In October 2004, the veteran's initial PTSD 
evaluation was increased to 50 percent, effective August 29, 
2003.  

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In October 2006, the Board remanded the service connection 
and TDIU claims for further development.

In August 2005 the veteran testified at a video conference 
hearing.  A transcript of the hearing is associated with the 
claims file.  Unfortunately, the Judge that presided over 
that hearing is no longer employed by the Board.  VA 
regulations require that the Judge who conducts a hearing on 
an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in August 2007 the veteran was notified of 
his options.  The veteran failed to respond to that notice 
within the allotted time and, therefore, the Board will 
consider his case on the evidence of record.


FINDINGS OF FACT

1.	The veteran is currently service connected for PTSD with a 
rating of 50 percent disabling.

2.	Competent medical evidence does not show that the 
veteran's coronary artery disease was present during 
service, was manifested within one year after service, or 
was caused or aggravated by his service connected PTSD.

3.	The veteran's PTSD is not manifest by deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances; or the inability to establish and maintain 
effective relationships.

4.	The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or 
higher, or a combined rating for service-connected 
disabilities of 70 percent or more.

5.	The veteran's service connected PTSD does not preclude him 
from securing or following substantially gainful 
employment considering the impairment from his PTSD, his 
educational background, and his employment background.





CONCLUSION OF LAW

1.	Coronary artery disease was neither incurred in nor 
aggravated by military service, and may not be presumed to 
have been incurred therein  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1116, 5107  (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.	Coronary artery disease is not proximately due to or the 
result of a service-connected disability; and any increase 
in the severity of such condition is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.310 (2007).

3.	The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2007).

4.	The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the October 
2003, June 2004, and August 2004 letters to the veteran 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish 
entitlement to service connection and a TDIU rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23353-356 (April 30, 2008).  In this case, the 
veteran received notice of the VCAA in October 2003, June 
2004, and August 2004 letters.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
January 2007.  Moreover, after awarding the veteran service 
connection for PTSD and assigning an initial rating for that 
condition, the veteran filed a notice of disagreement 
contesting the initial rating determination; and as such, 
section 5103 notice is no longer required as to that matter.  
See 73 Fed. Reg. 23353-356 (amending 38 C.F.R. § 3.159(b) to 
provide that VA no longer has a duty to furnish section 5103 
notice upon the receipt of a notice of disagreement on a 
downstream element of the claim).

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, private, Social Security Administration (SSA), and 
VA medical records, the results of VA medical examinations, 
and statements from the veteran.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Coronary Artery Disease Claim

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. § 
3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Under the authority of the Agent Orange Act of 1991 and 
supplemental legislation the Secretary of VA has reviewed 
reports from the National Academy of Sciences and determined 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).

The veteran's service records indicate that he served in the 
Republic of Vietnam during the period defined in 38 U.S.C.A. 
§ 1116(f) and therefore exposure to herbicides is presumed.  
However, coronary artery disease is not one of the diseases 
listed in 38 C.F.R. § 3.309(e) and so service connection is 
not presumed for that disease.  See 72 Fed. Reg. 32395, 32407 
(June 12, 2007).



Direct Service Connection

Even if the veteran is not entitled to service connection on 
a presumptive basis, he is not precluded from establishing 
service connection for a current disorder based on direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

If heart disease is manifested to a degree of 10 percent 
within one year after separation from service, such chronic 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) a current disability; (2) 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first Hickson requirement is a current disability.  The 
veteran was diagnosed with coronary artery disease in July 
2001 after suffering a myocardial infarction.  This satisfies 
the first Hickson requirement.

The second Hickson requirement is an in-service incurrence or 
aggravation of the disease.  The veteran's service treatment 
records do not contain any reference to heart disease or 
coronary artery disease.  The veteran's August 1965 pre-
induction examination noted no heart abnormality.  Similarly, 
according to his July 1967 separation examination, the 
veteran's heart was normal.  As mentioned above, the veteran 
was first diagnosed with coronary artery disease in July 
2001, more than 30 years after he left the service.  Without 
evidence of an in-service incurrence or aggravation of 
coronary artery disease, Hickson element (2) is not met and 
the claim fails on this basis.

Secondary Service Connection

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Like Hickson, the first Wallin requirement is a current 
disability.  As mentioned above, the veteran was diagnosed 
with coronary artery disease in July 2001.  This satisfies 
the first Wallin requirement.

The second Wallin requirement is a service connected 
disability.  The veteran was service connected for PTSD in an 
April 2004 rating decision.  This satisfies the second Wallin 
requirement.

The third Wallin requirement is evidence establishing a 
medical nexus between the current coronary artery disease and 
the veteran's service connected PTSD.  Two opinions on the 
possible link between PTSD and coronary artery disease were 
added to the claims folder in February 2005.  First, Dr. R. 
B. noted:

[I]t seems that every study pointed to [there] 
being some emotional connection to the development 
of heart disease but not a definite connection.  
That being the case, I cannot make the connection 
between posttraumatic stress disorder and coronary 
artery disease.

Similarly, Dr. R. M. concluded:

[W]hile there is evidence that chronic stress and 
other emotional factors can aggravate and intensify 
coronary artery disease, based on the information 
available on this veteran, a clear relationship 
between his PTSD and his coronary artery disease 
does not appear to be more likely than not at 
present.  Therefore, in my opinion, at the present 
time there is not sufficient evidence to relate his 
coronary artery disease to his service-connected 
PTSD.

In addition, an earlier letter from Dr. B.M. in December 2004 
delineated the common causes of coronary disease as 
"cigarette smoking, family history of coronary disease, 
elevated blood pressure, elevated blood sugar, elevated 
cholesterol, and lack of physical conditioning," not 
psychiatric causes.  There was no mention of the veteran's 
PTSD in the report from his January 2004 VA heart 
examination.  Without evidence of a causal link between the 
service connected PTSD and the additional coronary artery 
disease, Wallin element (3) is not met and the claim fails on 
this basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.  The benefit sought 
on appeal is accordingly denied since there is no reasonable 
doubt to resolve in the veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




PTSD Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where a claim for a higher initial evaluation stems 
from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent disability 
evaluation is warranted for PTSD manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In an April 2004 rating decision, the veteran was granted 
service connection for PTSD with a 10 percent evaluation, 
effective August 29, 2003.  In October 2004, that initial 
rating was increased to 50 percent, again effective August 
29, 2003.  In order to qualify for a higher initial rating 
under DC 9411, the must show that his PTSD is manifested by 
the symptoms listed above as warranting a 70 percent rating.

The veteran's PTSD symptoms have repeatedly been described as 
minimal and mild.  For example the February 2004 VA medical 
examination states:

In summary, this 59-year old Vietnam veteran has a 
combat history consistent with posttraumatic stress 
and a history of some mild and intermittent 
posttraumatic stress disorder symptoms.  At the 
present time these symptoms are quite minimal.

Similarly, a February 2005 VA medical examiner noted,

while the veteran has a 50% service connection for 
PTSD, it was felt that his PTSD symptoms were 
somewhat mild and while there are a number of 
psychological factors in his life that have caused 
him to be depressed and angry, it is not clear that 
the predominant reason for that is his 
posttraumatic stress disorder.
	
Furthermore, his VA medical records from July 2004 to 
September 2004 fail to note occupational and social 
impairment in most areas.  Instead, these records indicate 
that while the veteran had trouble with anger management, he 
did not have difficulty in maintaining personal appearance, 
speaking at a normal rate and volume or exercising 
appropriate social judgment.  These records also note the 
veteran's progress towards becoming more sociable and less 
irritable.  Additional VA medical records from September 2004 
to November 2004 also are negative for reference to 
occupational and social impairment in most areas.  Thus, the 
requirements for a 70 percent rating are not met.

Given this evidence, the Board finds that at no time since 
the effective date of service connection, August 29, 2003, 
has the veteran's PTSD met or nearly approximated the 
criteria for a 70 percent evaluation.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.  See Fenderson, supra.

TDIU Claim

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Total disability ratings for compensation may be 
assigned, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  In 
exceptional cases, an extra-schedular rating may be assigned 
on the basis of a showing of unemployability alone.  See 38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

In the present case, the veteran has been service connected 
for PTSD with an evaluation of 50 percent disabling.  This is 
his only service connected disability.  For the reasons 
stated above, the Board has denied service connection for 
coronary artery disease.  The threshold requirement for a 
TDIU claim is either (a) a single service connected 
disability rating at or above 60 percent disabling or (b) two 
or more service connected disabilities with at least one 
disability rated at 40 percent or more and a combined rating 
of all service connected disabilities of at least 70 percent.  
A single service connected disability rated at 50 percent 
does not meet this initial requirement therefore a TDIU is 
not warranted under 38 C.F.R. § 4.16(a).

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.  After reviewing the record and for 
reasons discussed immediately below, the Board finds that the 
evidence does not demonstrate that the veteran's service-
connected PTSD disability is of such severity as to render 
him unable to secure or follow substantially gainful 
employment.  Furthermore, the record shows that the veteran's 
unemployment is due to his non-service connected coronary 
artery disease.

According to his TDIU claim (VA Form 21-8940), the veteran 
lasted worked from February 2000 to July 2001 as a part-time 
truck driver.  Prior to that position, he had worked full-
time as a security officer from 1996 to January 2000.  Before 
that, he had worked as a fire fighter for more than two 
decades from 1973 to October 1997.  He also noted that he had 
completed high school and additional training in fire 
fighting.

In July 2001, the veteran was hospitalized for chest pains 
and underwent coronary artery bypass grafting.  A January 
2002 letter from Dr. H.T. states that the veteran was being 
treated for coronary artery disease and thus was "unable to 
return to his previous employment at this time."  Likewise, 
a January 2002 letter from Dr. B.M. states, "I recommended 
that he remain out of work for approximately 6 months to a 
year and should do no heavy lifting during that period of 
time."  Additionally, in an October 2002 letter, Dr. B.M. 
updated his opinion:

 [The veteran] is currently under my care for 
coronary artery disease.  He has undergone coronary 
artery bypass surgery and continues to have chest 
wall pain with activity.  I believe that he is 
totally disabled from work.

The concensus from these doctors is that the veteran is 
unable to work due to his coronary artery disease.  
Additionally, the medical records received from the SSA 
pertain exclusively to the veteran's coronary artery disease.  
Since the medical evidence attributes the veteran's 
unemployment to his non-service-connected coronary artery 
disease and not his service connected PTSD, the criteria for 
submission of considering a TDIU under 38 C.F.R. § 4.16(b) 
are not met.  No mention is made to his unemployability due 
to PTSD.

In fact, prior to the July 2001 hospitalization for coronary 
artery disease, the veteran had been gainfully employed.  
According to the VA Form 21-4192 completed by his former 
employer, the veteran suffered "a heart attack at home and 
did not return to work."  Prior to this, the employer 
indicated that the veteran had not lost any time, due to his 
disability, during the 12 months preceding his last date of 
employment.  Furthermore, by the veteran's own account, he 
had earned $29, 350 in that last year of employment.  
According to the U.S. Department of Commerce's Poverty 
Thresholds for 2001, the poverty threshold for a family of 
two with a householder under 65 years old and no children, 
such as the veteran and his wife, is $11,859.  Therefore, 
prior to the hospitalization for coronary artery disease, the 
veteran was gainfully employed.

Based upon the aforementioned evidence, the Board is left 
with a record that provides no reasonable basis upon which to 
grant the veteran's TDIU claim.  That is, there is no medical 
evidence suggesting that he is unemployable due to his 
service-connected PTSD.  The material issue is whether he is 
unable to secure substantially gainful employment consistent 
with his education and occupational experience due to his 
service-connected disabilities, alone.  38 C.F.R. §§ 3.321, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).


ORDER

Entitlement to coronary artery disease, claimed as secondary 
to PTSD, is denied

Entitlement to an initial evaluation in excess of 50 percent 
disabling for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


